Title: From John Adams to William Cunningham, 11 February 1809
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy February 11 1809

I have your favour of 14 ult. The Mirror was never read—and if it ever should be it will be willfully misunderstood—Seventeen Wheels within one wheel. Seventeen Empires within one empire Seventeen sovereignties within one sovereignty. Seventeen Imperia in one Emperio will tell in time we have had a Chaise’s disturbance: a Gallatin’s disturbance a Fries’s disturbance; and why may we not have a Pickering’s disturbance? Such I think is the spirit of the reasoning of the present times.
Whether the republicans have offered the chair to Mr Bowdoin or not, I know not. They talk of this, that, and the other Gentleman, but all will depend upon the Caucus in the Legislature, and that, I presume, will determine on Mr Lincoln. The Federalist too talk of many candidates Gore Strang Judge Parker and many others but thier Caucus is pledged to Mr Gore and they cannot abandon him. The question will lie between Lincoln and Gore. Your rejected paragraph concerning G B. was high treason against the present domineering party; But it is sound sense and true policy; it is not wonderful, that some persons among us are so eager to rush into the arms of G B. But it is unaccountable, that there should be so many. Common understanding, one would think sufficient, when enlighened with an ordinary knowledge of Mankind, and a general history of England and America, to convince any Man, that GB is the natural enemy of the US.—She has looked at us from our first settlement with eyes of jealousy, envy, Hatred and contempt. At this time, she knows not how to do without us. She makes a great Profit of us, yet she sees, that we make a profit too, and that we grow faster than she does. Our reputation, wealth, power and importance, with all nations, increase incomparably more rapidly than hers. This prospect she cannot bear. She sees too, that this is the only rising country of the world, and that the American people are the most active portion of the human race; especially the New England States. For us then, to quarrel with all other nations, for the sake of courting the protection of GB, is, as if the Lamb should fly from its friendly flock and faithful shepherd and seek the friendship and protection of the Wolf. All the nations of Europe, to my knowledge, are friendly to us. If the French are now one exception, it is owing to the war with England, and the singular character of the present ruler. Bonaparte I think at least I hope will not find so easy a conquest of the Spaniards. The English will make sure of the Spanish Navy and secure thier own retreat on boared thier ships. I hope however they will come in contract with the French. If they should though they may be overpowered by numbers they will give the French something to remember. Bona will not have to say veni vidi vici, Britons are at least as brave and more patient than the French.
Regret nothing you see in the papers concerning me. It is impossible News-Papers can tell the truth. They would be out of thier Element. I regard them no more than the idle gossamour that idles in the wanton summer air. When you told me that my letter had been a topick in Boston and given rise to free animal diversion animadversion you should have told me what those animal diversions animadversions were. We should never tell a man that he has been slandered without informing him what the slanders were. I have a few sheets of Paper written on a Point on which I differed formerly and latterly with our angry senator, and which was one of the causes of his removal, which I will send you, provided, you will previously give me your honor, that you will return it after you have read it, without taking any copy
I am &c

Mr Cunningham  J Adams